Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 06, 2016

The Court of Appeals hereby passes the following order:

A16A1509. LANA RICHARD v. DIDIER RICHARD.

      Lana Richard brought a custody modification action against Didier Richard.
On January 15, 2016, the trial court issued a final order denying the petition for
modification. Lana Richard filed a notice of appeal from this order on February 19,
2016. We lack jurisdiction.
      OCGA § 5-6-38 (a) requires that a notice of appeal be filed within 30 days of
entry of the order on appeal. The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intern. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Because
Lana Richard’s notice of appeal was filed 35 days after entry of the final order, this
appeal is untimely. It is therefore DISMISSED for lack of jurisdiction.




                                       Court of Appeals of the State of Georgia
                                                                            05/06/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.